Case 4:18-cr-10035-KMM Document 6 Entered on FLSD Docket 12/14/2018 Page 1 of 6
                                                                                    FILED*' YH n.c.

                                                                                      D ec 13,2918
                             UM TED STATES DISTRICT COURT                            STEV EN M LM IMORE
                                                                                      CLERKU d nlsT cT.
                             SOUTHERN DISTRICT OF FLORIDA                             s.n.CFf'uk -Mi*zI

                             casexo.18-10035-C R-M O O R E/SIM O NTO N
                                        18U.S.C.j79j
    UNITED STATES OF AM ERICA,
    VS.

    ZHAO QIANLII
           Defendant.



                                           INDICTM ENT
          ThcGrandJury chargesthat:

                                   GENERAL ALLEGATIONS
          Attim esm attrialto this Indictm ent:

                 Thedefendant,ZHAO QIANLI,acitizenofthePeople'sltepublicofChinaawas
    presentin the Southem D istrictofFlorida,on NavalA irStation Key W cst,Trum an Anncx,Joint

    lnteragencyTaskForcc,South(JIATF-South).
                 J1ATF-south,located on the property ofa navalpost,isadm inistered and secured

    by the Departmentof Defense and is a subordinate cömmand to the United States Southcrn
   Comm anda which is responsible for security cooperation and m ilitary operations in Central

   A merica,South Am erica,and the Caribbean.
Case 4:18-cr-10035-KMM Document 6 Entered on FLSD Docket 12/14/2018 Page 2 of 6




                                         C O UNT O NE
                         Photographing and Sketching DefenseInstallations
                                           (18U.S.C.j795)
                   The GeneralAllegationssection ofthis Indictm entare re-alleged and incorporated

    by reference msthough fully setforth herein.

           2.      On orabout Septem ber 26,2018,in M om'oe County, in the Southem Districtof

    Florida,thedefendant,ZHAO QIANLI,wentuponandenteredJlATF-South,afederalmilitary
    installation in orderto,and willfully did, vidco record a defense installation,to w it:M P4 video

    VlD 20180926 140419630,withoutfrstobtaining permission ofthe commanding officeroftbe

    navalpost,in violation ofTitle 18,United StatesCode, Section 795.

                                         COUNT TW O
                         Photographing and Sketching D efense Installations
                                           (18U.S.C.j795)
                  The GeneralA llegations section ofthislndictm entare re-alleged and incorporated

    by reference asthough fully setforth herein.

           2.     O n or aboutSeptem ber 26,2018,in M onzoe County, in the Southern D istrict of

    FloridaaZHAO QIANLIwentupon andentered JIATF-South,afederalmilitaryinstallation in
    orderto,and willfully did,photograph a defense installation,to wit:digitalJPEG photograph

    IM G 1253,withoutfirstobtaining perm ission ofthe commanding of/cerofthe navalpost, in

    violation ofTitle 18,United StatesCode,Section 795.

                                       CO U NT TH REE                  .
                        Photographing and Sketching D efenseInstallations
                                           (18U.S.C.j795)
                  The GeneralAllegations section ofthislndictm entare re-alleged and incorporated

   by reference asthough fully setforth herein.

                  On or aboutSeptem ber 26,2018,in M onroe County, in the Southern D istlictof

   Florida,ZHAO QIANLIwentupon and enteredJ1ATF-South,afederalmilitaryinstallationin
Case 4:18-cr-10035-KMM Document 6 Entered on FLSD Docket 12/14/2018 Page 3 of 6




    orderto,and willfully did,photograph a defense installation,to wit:digitalJPEG photograph

    1M G 1252,withoutfirstobtaining permission ofthe commanding officer ofthe navalpost, in

    violation ofTitle18,United StatesCode,Section 795.

                                         CO U NT FO UR
                         Photographing and Sketching D efense Installations
                                          (18U.S.C.j795)
           1.     The GeneralA llegations section ofthis Indictm entarc re-alleged and incorporated

    by reference asthough fully setforth herein.

           2.     O n or about Septem ber 26,2018,in M onroe County,in the Southez.
                                                                                  n D istrict of

    Florida,ZHAO QIANLIwentupon and enteredJIATF-South,afederalmilitary installation in
    orderto,and willfully did,photograph a defense installation,to wit:digitalJPEG photograph

    IM G 1250,w ithout frst obtaining perm ission of the com m anding offcer of the navalpost, in

    violation ofTitle 18,U nited StatesCodc,Section 795.

                                        CO U NT FIV E
                        Photographing and Sketching DefenseInstallations
                                          (18U.S.C.j795)
                  TheGeneralAllegationssection ofthisIndictmentarere-alleged andincorporated

    by reference asthough fully setforth herein.

                  On or aboutSeptem ber 26,2018,in M ortroe County,in the Southern D istrictof

    Florida,ZHAO QIANLIwentupon and entertd JlATF-South,afederalmilitaryinstallation in
    order to, and w illfully did,photograph a defense installation, to w it:digitalJPEG photograph

    IM G 1255,w ithout firstobtaining permission ofthc com m anding officer of the navalpost, in

   violation ofTitle 18,Unhed States Code,Section 795.
Case 4:18-cr-10035-KMM Document 6 Entered on FLSD Docket 12/14/2018 Page 4 of 6




                                         CO U NT SIX
                        Photographing and Skd ehing Dcfense lnstallations
                                          (18U.S.C.j795)
           1.     The G encralA llegationssection ofthisIndictmentare re-alleged and incom orated

    by refkrencc asthough fully setforth hercin.

           2.     On oraboutScptcmbcr26,201B,in M onroe County,in the Southcrn Distrid of

    FloridaaZHAO QIANI-Iwentupon andentercd JlATF-South.a federalmilitary installation in
    orderto,and willfully did,pllotograph a defense installation,to wit:digitalJPEG photograph

    1M G 1254,withoutGrstobtaining pennission ofthe commanding oftscerofthe navalpost,in
    violation of'I-itle l8,United States Code,Section 795.

                                                       A TRU E BILL.




                                                       FOREPERS

     t                        =
    ARIANA FAJARDO ORSHAN
    UNITED STATES AU ORNEY




    M ICHAEL R.S   IN
    ASSISTANT ITED STATES ATTORNEY




                                                   4
Case 4:18-cr-10035-KMM Document 6 Entered on FLSD Docket 12/14/2018 Page 5 of 6

                                      UNITED STATES DISTRICT COIJRT
                                      SOUTH ERN DISTRICT OF FLORIDA

 UNITED STA TES O F A M ERICA                           CA SE N O.
 VS.
                                                           CERTIFICATE OF TRIAL ATTORNEYA
 ZHAO QIANLI,
                           Defendant.
                                            i              Superseding Case Inform ation:
 CourtDivision:(SelectOne)                                 New Defendantts)Ycs            No
                                                           NumberofNew Defendants
        M iami             Key #/est Y                     Totalnumberofcounts
        FTL - - - -        M/PB        FTP
        Idohereby certifythat:
        1.     lhavecarefully consideredtheallegationsoftheindictm ent,thenumberofdefendants,thenumberofprobable
               witnessesandthelegalcomplexitiesoftheIndictment/lnformationattachedhereto.
                 Iam aware thattheinform ation supplied onthisstatementwillberelied upon by theJudgesofthisCourtin
                 settingthek calendarsandschedulingcriminaltrialsunderthemandateoftheSpeedyTrialAct,Title28U.S.C.
                 Section3161.
                 Interpreter:     (YesorNo)         Yes
                 Listlanguageand/ordialect             an arin
                 Thiscasewilltake           7     daysforthepartiestotry.
                 Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
                 (Checkonlyont)                                     (Chcçkcnlyonc)
        I        0 to 5 days                X                       Petty
        11       6 to 10days            -                  M inor
        III      1l to 20days                                       M isdem .        X
        IV       21 to 60days                                       Felony
        V        61daysandover
        6.       HasthiscascbeenpreviouslyfiledinthisDistrictCourt?           No         (YesorNo)
        Ifyes:
        Judge:                                                   CaseN o.
              (Attachcopyofdisposltiveorder)
        Hasacomplaintbeensledinthismatter?           Yes (yesorNo)
        Ifyes:
        MagistrateCaseNo.                         1:-mj-05030-Snow
        Related M iscellaneousnum bers;
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule20 from the Districtof
        Isthisapotentialdeathpenalty case?        No         (YesorNo)
                 Doesthiscase originatefrom amatterpending intheNorthem Region ofthe U.S.Attorney'sOfficepriorto
                 October l4,20037          Yes       X             No
        8.       Does thiscase originate from a matterpending in the CentralRegion ofthe U.S.Attorney's Office prior to
                 September 1,2007?                Yes       X      No                  *'



                                                           M ICHAEL SHE
                                                           ASSISTAN     TED STA TES ATTORNEY
                                                           Coul No 501230
 PenaltySheetls)attached                                                                             REV 4/8/08
Case 4:18-cr-10035-KMM Document 6 Entered on FLSD Docket 12/14/2018 Page 6 of 6



                               U NITED STATES D ISTR ICT CO UR T
                               SO UTH ER N DISTR ICT O F FLO RID A

                                           PENALTY SHEET


Defendant'sName:ZHAO OIANLI

CaseN o:

Counts#:1-6

Photographing and Sketching Defense Installations

Title 18.United States Code.Section 795

*M ax.Pel!>lly:One(1)Yearlmprisonment                                                      -            --
Count#:




*M ax.Penalty:

Cotmt#:




 *M ax.Penall :                                                  -        -
 Count#:




 *M ax.Penalty:
    *R:fers only to possible term of incaroeration, doe: not inolude possible fines, restitution, Bpecial
    assesaments. parole t:rm: nr forf:lture: that may b: applicable
